Citation Nr: 1508526	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-46 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in March 2011.  A transcript is associated with the record.  

The Board has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

This case was remanded for further development in July 2013.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, diabetes mellitus type II as likely as not, is the result of his exposure to Agent Orange during active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, diabetes mellitus type II was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including diabetes mellitus, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, certain diseases, including type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Here, the Veteran had been diagnosed with diabetes mellitus type II.  He contends that his diabetes mellitus is a result of his exposure to Agent Orange in Vietnam.  Service personnel files and service treatment records fail to show that he served within the land borders of Vietnam.  The Veteran has testified, however, that he went ashore in Vietnam to pick up mail on one occasion, and that the rest of his tour near Vietnam was either in Da Nang Harbor or running up and down the coast of Vietnam.  In January 2012, D.M. submitted a lay statement in which he recalled serving onboard the USS Hull with the Veteran.  Although he could not remember the exact date, he recalled him and the Veteran picking up bags of mail while anchored in Da Nang harbor.  

The Veteran has been consistent in his assertions and D. M's lay statement corroborates his assertions that he went ashore on one occasion to pick up mail.  Although service personnel records fail to corroborate the Veteran's assertions of going ashore in Vietnam, he has raised a reasonable doubt as to whether he stood on the land mass of the Republic of Vietnam.  Such doubt must be resolved in his favor.  

Diabetes mellitus type II is a disability for which service connection may be awarded on a presumptive basis where there is evidence of previous herbicide exposure.  Hence, the Veteran has factually established that he was exposed to herbicides.  38 C.F.R. § 3.102.  Accordingly, considering the rationale which provides the basis for 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), service connection is warranted for diabetes mellitus secondary to herbicide exposure.

In reaching this decision the Board acknowledges that the evidence demonstrates that the appellant has a family history of diabetes.  For example, in February 1996, it was reported that the appellant's family history was significant for an aunt with diabetes who since passed.  Moreover, the Veteran has a history of being overweight.  In this respect, the appellant is five feet, eight inches tall and in October 1988, October 1989, and September 1990 he weighed 226 pounds.  In May 1991 he weighed 220 pounds.  According to the National Institutes of Health, a person with a body weight of 220 pounds who stands five feet eight inches tall is considered to be obese.  www.nhlbi.nih.gov/guidelines/obesity/BMI/bmicalc.htm   Finally, the Board acknowledges the fact that in August 2013, a VA endocrinologist found that it was at least as likely as not that the appellant's diabetes was NOT due to his short term of service in the Republic of Vietnam.  

Significantly, however, while the law granting a presumption to service connection for Type II diabetes under 38 C.F.R. §§ 3.307, 3.309 may be rebutted, the August 2013 examiner did not find that it was more likely than not, that sound medical reasoning and consideration of all evidence of record support the conclusion that type II diabetes was not incurred in-service.  While the Board could remand this case again to demand that the physician answer that question as posed in the July 2013 remand, such action could be viewed as fishing for evidence to deny the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (It is not permissible for VA to undertake additional development if the sole purpose is to obtain evidence against an appellant's case.)  Simply put, the August 2013 examiner's answer is insufficient to rebut the presumption once it is conceded that the appellant served on the land mass of the Republic of Vietnam however short that term may have been.  Accordingly, the Board resolves reasonable doubt in the appellant's favor and grants the claim.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for diabetes mellitus claimed as due to herbicide exposure is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


